Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


In the Matter of D.O.R., a Juvenile                   Appeal from the County Court at Law of
                                                      Cass County, Texas (Tr. Ct. No. 14-J-009).
No. 06-20-00036-CV                                    Memorandum Opinion delivered by Justice
                                                      Stevens and Chief Justice Morriss and
                                                      Chief Justice Marion* participating. *Chief
                                                      Justice, Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s transfer order.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 13, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk